BARFIELD, Chief Judge.
The judge of compensation claims erred in holding that the order vacating an order not yet final, pursuant to Rule 4.141, was a nullity because the claimant died several days before entry of the order, and the estate had not been substituted as a party. Jurisdiction of the judge pursuant to Rule 4.141 is not dependent on the viability of a party. Further proceedings may be affected by the need to substitute the successor in interest to the decedent, but subject matter jurisdiction is not.
Reversed and remanded for further proceedings.
ERVIN and BENTON, JJ., concur.